Case 1:19-cr-20804-AHS Document 50 Entered on FLSD Docket 01/16/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 19-CR-20804-AHS

  UNITED STATES OF AMERICA,
              Plaintiff,
  vs.
  ASHLEIGH HOLLOWAY,
              Defendant.
  ___________________________________/

                               MOTION TO SEVER DEFENDANT

         Ashleigh Holloway (hereinafter, “Ms. Holloway”), by and through her undersigned

  attorney, respectfully moves the Court for an Order severing her case from trial from that of her

  co-defendants pursuant to Fed. R. Crim. P. 8(b) and Fed. R. Crim. P. 14(a) (2019).

                                                FACTS

         Ms. Holloway is charged in one count of a six-count indictment filed on December 6,

  2019. (ECF No. 14). Of the remainder of the co-defendants are charged in the indictment, Mr.

  William Foster is charged in every single count of the indictment, whereas Ms. Hannah Chan is

  charged in counts five and six. (ECF No. 14). Ms. Holloway is excluded from count one of the

  indictment charging conspiracy, and count five applicable to Ms. Holloway charges her with one

  event involving one alleged victim, who as far as the complaint against the Defendants explains,

  has accused Ms. Holloway of allegedly causing her to commit a commercial sex act by way of

  fraud or coercion. In sharp contrast, Mr. Foster is charged with similar allegations of all three

  alleged victims noted in the indictment, whereas Ms. Chan is charged with also transporting

  alleged victim 3 (ECF No. 14). To date since arraignment, Ms. Holloway has confronted no

  discovery from USAO that has alleged that any other victim has accused Ms. Holloway of



                                              Page 1 of 4
Case 1:19-cr-20804-AHS Document 50 Entered on FLSD Docket 01/16/2020 Page 2 of 4



  conduct involving the remainder of the victims noted in the indictment, or one that spans a

  greater length of time than the approximately thirty-seven day period during which the

  allegations against her are said to have taken place.

                                             ARGUMENT

         Rule 14(a) of the Federal Rules of Criminal Procedure states: “If the joinder of offenses

  or defendants in an indictment, an information, or a consolidation for trial appears to prejudice a

  defendant or the government, the court may order separate trials of counts, sever the defendants’

  trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a) (2019).

         Interpreting Rule 14(a), courts hold, “a district court should grant a severance under Rule

  14 only if there is a serious risk that a joint trial would compromise a specific trial right of one of

  the defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”

  Zafiro v. United States, 506 U.S. 534, 539 (1993). The preference for joint trials is one of

  promoting efficiency and of ensuring consistency in verdicts among defendants who engaged in

  related acts stemming from the same overall master scheme. Id. at 537. In determining whether a

  joint trial is appropriate, the district court must “balance the prejudice that a defendant may

  suffer from a joint trial, against the public's interest in judicial economy and efficiency.” United

  States v. Cross, 928 F.2d 1030, 1037 (11th Cir. 1991). Therefore, “a district court should grant

  severance ‘only if there is a serious risk that a joint trial would compromise a specific trial right

  of one of the defendants, or prevent the jury from making a reliable judgment about guilt or

  innocence.’” Puiatti v. McNeil, 626 F.3d 1283, 1310 (11th Cir. 2010).

         Severance may be required when: (1) the defendants rely upon mutually antagonistic

  defenses; (2) one defendant would exculpate the other defendant in a separate trial; (3)


                                               Page 2 of 4
Case 1:19-cr-20804-AHS Document 50 Entered on FLSD Docket 01/16/2020 Page 3 of 4



  inculpatory evidence will be admitted against one defendant that is not admissible against the

  other defendant; or (4) a prejudicial spillover effect will prevent the jury from making an

  individualized determination as to each defendant. United States v. Chavez, 584 F.3d at 1354

  (11th Cir. 2009). Severance is mandated when a joint trial leads to the denial of a constitutional

  right or when the jury would be prevented from making a reliable judgment. United States v.

  Blakenship, 382 F.3d 1110, 1123 (11th Cir. 2004).

         In this case, not only may the testimonies of remainder of defendants exculpate Ms.

  Holloway if presented in a separate trial as to count five, the risk of prejudicial spillover effect

  likely preventing the jury from making an individualized determination as to each defendant is

  the greatest in the case of Ms. Holloway. By being tried alongside Mr. Foster and Ms. Chan, Ms.

  Holloway is at great risk since ascertainably the bulk of the Government’s presentation will most

  certainly be inapplicable to her since allegations made against Mr. Foster span from December

  23, 2008 through September 6, 2019 and involve allegations as against a minor (as well as two

  other alleged victims) whereas allegations against Ms. Holloway span at most thirty-seven days

  between August 2019 - September 6, 2019 and involve an adult female. As such, this Court

  should prevent Ms. Holloway from suffering a jury unable to keep their determinations as to co-

  defendants who are charged with allegations spanning not just different victims, but substantially

  different lengths of time.

                                            CONCLUSION

         For the foregoing reasons, Ms. Holloway respectfully requests that her trial be severed

  from her co-defendants.

                                    CERTIFICATE OF SERVICE


                                               Page 3 of 4
Case 1:19-cr-20804-AHS Document 50 Entered on FLSD Docket 01/16/2020 Page 4 of 4



         I HEREBY CERTIFY that on this day, I electronically filed the foregoing document with

  the Clerk of Court using CM/ECF with service to all parties of record.


                                                             /s/ Seda Aktas
                                                             SEDA AKTAS, ESQ., B.C.S.
                                                             Florida Bar Number: 58838
                                                             AKTAS LAW, P.A.
                                                             Attorney for Defendant
                                                             701 Brickell Ave., Ste. 1550
                                                             Miami, Florida 33131
                                                             (305) 728-5331 (Phone)
                                                             (305) 728-5288 (Fax)
                                                             seda@aktaslaw.com




                                             Page 4 of 4
